Citation Nr: 1755987	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  08-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability or disabilities (TDIU) from July 1, 1981, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1961.  He died in June 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant testified before the undersigned Veterans Law Judge (VLJ) in November 2010 at the RO.  A transcript of the hearing has been associated with the electronic claims file.

The Board remanded the cause of death claim for additional development in November 2010 and April 2016.  The matter again is before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the January 2008 rating decision denied the appellant's claims for service connection for cause of death and accrued benefits.  In a March 2008 notice of disagreement, the appellant and her representative appealed, "Entitlement to death benefits."  The Board will take the foregoing as a notice of disagreement with both the cause of death and accrued benefits claims.  

As to the accrued benefit claim, in a June 2017 statement the appellant's representative argued that there was a pending TDIU claim from 1981.  The claims file indicates that the Veteran was in receipt of TDIU benefits from November 27, 1974, although the specific basis for the grant of benefits is unclear.  A March 1981 rating decision listed the issue before the RO as "Unemployability Review."  That determination noted, "Evidence reviewed in its entirety fails to demonstrate symptoms or findings resulting from service-connected disabilities which would warrant an evaluation in excess of current (70%).  The veteran has been receiving unemployability benefits the current evidence reviewed in its entirety does not show that he is unable by reason of his service connected disability to attain or retain gainful employment."  The rating decision indicated that TDIU benefits would be discontinued from June 30, 1981.  In April 1981, the Veteran's then representative expressed disagreement with the March 1981 rating decision and requested that a Statement of the Case (SOC) be sent to the Veteran at the earliest possible convenience.  The evidence indicates that TDIU benefits were discontinued from June 30, 1981, there is no SOC of record addressing the issue, and there is no indication that the Veteran withdrew the claim.

As such, the Board finds that the issue of entitlement to TDIU from July 1, 1981, for accrued benefits purposes is in appellate status.  As such, remand is required to afford the RO the opportunity to provide the appellant with an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Final adjudication of the remaining issues is deferred pending adjudication of the foregoing.  In that regard, VA law provides that if a veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C. § 1318(a) benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C. § 1318(b) (2012); 38 C.F.R. § 3.22 (2017).

As noted above, the Veteran was in receipt of a total disability rating for the period from November 27, 1974, to June 30, 1981, and there is a pending claim for entitlement to TDIU from that point.  Depending on the determination of the above, the Veteran could have met the first requirement for benefits under 38 U.S.C. § 1318(a).  As such, a claim for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is raised by the record and is inextricably intertwined with the accrued benefits claim.  Similarly, the cause of death claim could be impacted by any development undertaken by the RO for the accrued benefit claim and final adjudication is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue of entitlement to TDIU from July 1, 1981, for accrued benefits purposes.  The appellant should be provided the opportunity to perfect a timely Substantive Appeal (VA Form 9) with respect to this issue.  The RO is free to undertake any additional development deemed necessary with respect to the issue.

2.  Once the appellant has either perfected an appeal on the above issue, or the period in which to do so has expired, readjudicate the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C. § 1318, after undertaking any additional development deemed warranted.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




